DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is a response to an amendment filed on 04/21/2022.  Claims 1-20 are currently pending, of which claims 1, 2, 6, 10, 11, 15, 19 and 20 are amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s remarks, see page 8, with respect to the claim objections have been fully considered.  The claims have been amended to overcome the informalities, therefore the objections are withdrawn.
Applicant’s remarks, see page 8, with respect to the rejections under 35 USC 101 have been fully considered.  The claims have been amended to be directed to statutory subject matter, therefore the rejections are withdrawn.
Applicant’s remarks, see page 9, with respect to the rejections under 35 USC 112(b) have been fully considered.  The claims have been amended to clarify the claimed subject matter; therefore, the rejections are withdrawn.
Applicant’s remarks, see pages 9-10, with respect to the rejections under 35 USC 102 and 103 have been fully considered but are moot in light of the Examiner’s amendment below.  Based on the Examiner’s amendment (see attached Interview Summary for more information), the 35 USC 102 and 103 rejections are withdrawn.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Barry Goldsmith (Reg. No. 39,690) by email on 05/25/2022.
The application has been amended as follows:

1.  (Currently Amended) A non-transitory computer readable medium having instructions stored thereon that, when executed by one or more processors, cause the processors to dynamically register a client for a multi-tenant cloud service, the dynamically registering comprising:
creating a service instance client, associated with a service instance, in a first tenancy, the service instance providing a service within the multi-tenant cloud service
creating a template client, based on a security blueprint, in a second tenancy; 
receiving a request for a client assertion token from an installed client application executing on the client, the request including a registration access token;
authenticating, using the template client, the registration access token; 
sending the client assertion token, bound to an identity of a registration client, to the installed client application;
receiving a request for a service access token from the installed client application on the client, the request including the client assertion token;
authenticating the client assertion token; 
sending the service access token to the installed client application;
receiving a request to access the service from the installed client application, the request including the service access token;
authenticating the service access token; and
forwarding the request to access the service to the service instance.

2.  (Currently Amended) The computer readable medium of claim 1, the registering further comprising:

creating the registration client in the first tenancy; and
receiving a request for the registration access token from the installed client application, the request including an ID of the template client.

3.  (Currently Amended) The computer readable medium of claim 2, the registering further comprising
authenticating, using the template client, a user of the installed client application; and
sending the registration access token to the installed client application




4.  (Currently Amended) The computer readable medium of claim 2, wherein the service instance client comprises an OAuth client associated with the service instance.

9.  (Currently Amended) The computer readable medium of claim 1, wherein the registration client is created in each tenancy in which a user subscribes to the service.

10.  (Currently Amended) A method for dynamically registering a client for a multi-tenant cloud service, the method comprising:
creating a service instance client, associated with a service instance, in a first tenancy, the service instance providing a service within the multi-tenant cloud service
creating a template client, based on a security blueprint, in a second tenancy; 
receiving a request for a client assertion token from an installed client application executing on the client, the request including a registration access token;
authenticating, using the template client, the registration access token; 
sending the client assertion token, bound to an identity of a registration client, to the installed client application;
receiving a request for a service access token from the installed client application on the client, the request including the client assertion token;
authenticating the client assertion token; 
sending the service access token to the installed client application;
receiving a request to access the service from the installed client application, the request including the service access token;
authenticating the service access token; and
forwarding the request to access the service to the service instance.

11.  (Currently Amended) The method of claim 10, further comprising:

creating the registration client in the first tenancy; and
receiving a request for the 

12.  (Currently Amended) The method of claim 11, further comprising
authenticating, using the template client, a user of the installed client application; and
sending the registration access token to the installed client application




13.  (Currently Amended) The method of claim 11, wherein the service instance client comprises an OAuth client associated with the service instance.

18.  (Currently Amended) The method of claim 10, wherein the registration client is created in each tenancy in which a user subscribes to the service.

19.  (Currently Amended) A multi-tenant cloud system comprising:
one or more processors in communication with a client of the multi-tenant cloud system, the processors executing instructions to dynamically register the client comprising:
creating a service instance client, associated with a service instance, in a first tenancy, the service instance providing a service within the multi-tenant cloud system
creating a template client, based on a security blueprint, in a second tenancy; 
receiving a request for a client assertion token from an installed client application executing on the client, the request including a registration access token;
authenticating, using the template client, the registration access token; and
sending the client assertion token, bound to an identity of a registration client, to the installed client application;
receiving a request for a service access token from the installed client application on the client, the request including the client assertion token;
authenticating the client assertion token; 
sending the service access token to the installed client application;
receiving a request to access the service from the installed client application, the request including the service access token;
authenticating the service access token; and
		forwarding the request to access the service to the service instance.

20.  (Currently Amended) The system of claim 19, the dynamically registering further comprising:


creating the registration client in the first tenancy; and
receiving a request for the 




Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior arts of record do not teach or suggest, individually or in combination, creating a service instance client, associated with a service instance, in a first tenancy, the service instance providing a service within a multi-tenant cloud service; creating a template client, based on a security blueprint, in a second tenancy; receiving a request for a client assertion token from an installed client application executing on the client, the request including a registration access token; authenticating, using the template client, the registration access token; sending the client assertion token, bound to an identity of a registration client, to the installed client application, as set forth in independent claim 1.  Similar limitations are presented in independent claims 10 and 19. 
Dependent claims 2-9, 11-18 and 20 further limit the allowed independent claims 1, 10 and 19, therefore, they are also allowed.
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the claims with proper motivation at or before the time it was effectively filed.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Wednesday 9:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESA M KENNEDY/Examiner, Art Unit 2458